Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-5, 7, and 9-15 are allowed.  All rejections are withdrawn.  The amendments dated 5-6-22 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 1.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  method for operating an unmanned aerial vehicle, the method comprising:
defining at least one initial waypoint for creating 
an initial trajectory;
receiving geographic information for 
a plurality of positions along the initial trajectory;
conducting a numerical simulation of a communication link between the unmanned aerial vehicle along the initial trajectory and 
at least one predetermined ground station at a predetermined ground station position, 
which comprises calculating 
a quality factor for the communication link under consideration of the geographic information, and 
comparing the quality factor with at least one predetermined minimum quality factor, and
in case of an insufficient quality factor on the initial trajectory, 
adjusting the position of at least one waypoint to form 
an adjusted trajectory, and 
repeating the numerical simulation of the communication link until the quality factor along the adjusted trajectory reach at least the minimum quality factor, 
to form an optimized final trajectory,
wherein conducting the numerical simulation of 
the communication link comprises executing 
a deterministic channel model for 
a signal propagation depending on the geographic information 
and boundary conditions related to the unmanned aerial vehicle, and
wherein the step of adjusting the position of at least one 
waypoint to form the adjusted trajectory comprises 
a Pareto optimization, 
a particle swarm optimization or 
an optimization based on evolutionary algorithms”.
	Zhang teaches creating an initial trajectory and receiving information for the positions along the trajectory and conducting a simulation of the communication link and where a radio link quality was modeled.  
	Zhang is silent as to  “[a]  method for operating an unmanned aerial vehicle, the method comprising:
defining at least one initial waypoint for creating 
an initial trajectory;
receiving geographic information for 
a plurality of positions along the initial trajectory;
conducting a numerical simulation of a communication link between the unmanned aerial vehicle along the initial trajectory and 
at least one predetermined ground station at a predetermined ground station position, 
which comprises calculating 
a quality factor for the communication link under consideration of the geographic information, and 
comparing the quality factor with at least one predetermined minimum quality factor, and
in case of an insufficient quality factor on the initial trajectory, 
adjusting the position of at least one waypoint to form 
an adjusted trajectory, and 
repeating the numerical simulation of the communication link until the quality factor along the adjusted trajectory reach at least the minimum quality factor, 
to form an optimized final trajectory,
wherein conducting the numerical simulation of 
the communication link comprises executing 
a deterministic channel model for 
a signal propagation depending on the geographic information 
and boundary conditions related to the unmanned aerial vehicle, and
wherein the step of adjusting the position of at least one 
waypoint to form the adjusted trajectory comprises 
a Pareto optimization, 
a particle swarm optimization or 
an optimization based on evolutionary algorithms”.
	Sarim discloses a numerical simulation of the positions along the trajectory.
	Sarim is silent as to  “[a]  method for operating an unmanned aerial vehicle, the method comprising:
defining at least one initial waypoint for creating 
an initial trajectory;
receiving geographic information for 
a plurality of positions along the initial trajectory;
conducting a numerical simulation of a communication link between the unmanned aerial vehicle along the initial trajectory and 
at least one predetermined ground station at a predetermined ground station position, 
which comprises calculating 
a quality factor for the communication link under consideration of the geographic information, and 
comparing the quality factor with at least one predetermined minimum quality factor, and
in case of an insufficient quality factor on the initial trajectory, 
adjusting the position of at least one waypoint to form 
an adjusted trajectory, and 
repeating the numerical simulation of the communication link until the quality factor along the adjusted trajectory reach at least the minimum quality factor, 
to form an optimized final trajectory,
wherein conducting the numerical simulation of 
the communication link comprises executing 
a deterministic channel model for 
a signal propagation depending on the geographic information 
and boundary conditions related to the unmanned aerial vehicle, and
wherein the step of adjusting the position of at least one 
waypoint to form the adjusted trajectory comprises 
a Pareto optimization, 
a particle swarm optimization or 
an optimization based on evolutionary algorithms”.


	The ‘111 teaches a quality link factor for the communication link. 
The ‘111 is silent as to  “[a]  method for operating an unmanned aerial vehicle, the method comprising:
defining at least one initial waypoint for creating 
an initial trajectory;
receiving geographic information for 
a plurality of positions along the initial trajectory;
conducting a numerical simulation of a communication link between the unmanned aerial vehicle along the initial trajectory and 
at least one predetermined ground station at a predetermined ground station position, 
which comprises calculating 
a quality factor for the communication link under consideration of the geographic information, and 
comparing the quality factor with at least one predetermined minimum quality factor, and
in case of an insufficient quality factor on the initial trajectory, 
adjusting the position of at least one waypoint to form 
an adjusted trajectory, and 
repeating the numerical simulation of the communication link until the quality factor along the adjusted trajectory reach at least the minimum quality factor, 
to form an optimized final trajectory,
wherein conducting the numerical simulation of 
the communication link comprises executing 
a deterministic channel model for 
a signal propagation depending on the geographic information 
and boundary conditions related to the unmanned aerial vehicle, and
wherein the step of adjusting the position of at least one 
waypoint to form the adjusted trajectory comprises 
a Pareto optimization, 
a particle swarm optimization or 
an optimization based on evolutionary algorithms”.
	Wang discloses a coarse phase evaluation. Wang is silent as to  “[a]  method for operating an unmanned aerial vehicle, the method comprising:
defining at least one initial waypoint for creating 
an initial trajectory;
receiving geographic information for 
a plurality of positions along the initial trajectory;
conducting a numerical simulation of a communication link between the unmanned aerial vehicle along the initial trajectory and 
at least one predetermined ground station at a predetermined ground station position, 
which comprises calculating 
a quality factor for the communication link under consideration of the geographic information, and 
comparing the quality factor with at least one predetermined minimum quality factor, and
in case of an insufficient quality factor on the initial trajectory, 
adjusting the position of at least one waypoint to form 
an adjusted trajectory, and 
repeating the numerical simulation of the communication link until the quality factor along the adjusted trajectory reach at least the minimum quality factor, 
to form an optimized final trajectory,
wherein conducting the numerical simulation of 
the communication link comprises executing 
a deterministic channel model for 
a signal propagation depending on the geographic information 
and boundary conditions related to the unmanned aerial vehicle, and
wherein the step of adjusting the position of at least one 
waypoint to form the adjusted trajectory comprises 
a Pareto optimization, 
a particle swarm optimization or 
an optimization based on evolutionary algorithms”.

	Wang is silent as to  “[a]  method for operating an unmanned aerial vehicle, the method comprising:
defining at least one initial waypoint for creating 
an initial trajectory;
receiving geographic information for 
a plurality of positions along the initial trajectory;
conducting a numerical simulation of a communication link between the unmanned aerial vehicle along the initial trajectory and 
at least one predetermined ground station at a predetermined ground station position, 
which comprises calculating 
a quality factor for the communication link under consideration of the geographic information, and 
comparing the quality factor with at least one predetermined minimum quality factor, and
in case of an insufficient quality factor on the initial trajectory, 
adjusting the position of at least one waypoint to form 
an adjusted trajectory, and 
repeating the numerical simulation of the communication link until the quality factor along the adjusted trajectory reach at least the minimum quality factor, 
to form an optimized final trajectory,
wherein conducting the numerical simulation of 
the communication link comprises executing 
a deterministic channel model for 
a signal propagation depending on the geographic information 
and boundary conditions related to the unmanned aerial vehicle, and
wherein the step of adjusting the position of at least one 
waypoint to form the adjusted trajectory comprises 
a Pareto optimization, 
a particle swarm optimization or 
an optimization based on evolutionary algorithms”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668